Citation Nr: 0309381	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating action of the RO which, 
inter alia, denied the veteran's claim of entitlement to 
service connection for a left knee disability.  A notice of 
disagreement was received in May 2001 and the RO issued a 
statement of the case in June 2001.  A substantive appeal was 
received from the veteran in August 2001.  In February and 
August 2002, the Board requested additional development with 
regard to claim on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The probative medical evidence demonstrates that the 
veteran does not have a left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issue remaining on appeal has 
been accomplished.

Through the April 2001 rating decision and the June 2001 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence that has 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

In May 2002, the Board contacted the veteran and his 
representative and requested information necessary to obtain 
any pertinent post-service treatment records and invited the 
veteran to identify any other information and/or evidence 
pertinent to the claim.  To date, the veteran has not 
submitted any information.  In January 2003, the Board 
provided notice to the veteran and his representative of the 
evidence obtained during the development of his claim and 
offered him the opportunity to submitted additional evidence 
or argument, pursuant to Rule of Practice 903 (codified at 38 
C.F.R. § 20.903 (2002)).  There has been no response from the 
veteran or his representative, and the 60-day period response 
period has ended.  

Moreover, in a November 2002 letter to the veteran, the Board 
notified him that he would be scheduled for a VA examination 
in connection with his claim and informed him of the 
consequences of his failure to report to such an examination.  
In view of the foregoing, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran requested and was 
scheduled for a personal hearing before the Board in January 
2002, but failed to report to that hearing.  Moreover, the RO 
and Board have undertaken reasonable and appropriate efforts 
to assist him in obtaining the evidence necessary to 
substantiate his claim, including requesting that the veteran 
submit additional evidence and arranging for the veteran to 
undergo several VA examinations.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Analysis

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) 
(2002).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, service connection must be denied because 
the medical evidence does not establish the presence of the 
currently claimed disability, the first essential criterion 
for a grant of service.  

Service medical records include a May 1997 entry noting the 
veteran's history of an injury to both knees when he fell 
onto rocks during boot camp.  X-ray studies revealed an 
osseous lesion on the proximal left tibia.  In June 1997, the 
veteran presented with complaints of swelling and popping in 
the left knee and a three-month history of pain.  The 
assessment was that of left patellar tendonitis.  The report 
of a June 1997 bone scan was interpreted as normal.  In July 
1997, the veteran again complained of left knee pain.  The 
diagnosis was retropatellar pain syndrome; a limited running 
profile was recommended.  

A March 1998 radiology report noted the veteran's report that 
he had been told he had an osseous lesion in the proximal 
left tibia following a patellar area contusion; he was 
currently asymptomatic.  X-ray studies revealed probable 
ossifying non-ossifying fibroma, proximal left tibia.  
Further evaluation was indicated.  

The report of a November 2000 separation examination included 
a normal clinical evaluation of the lower extremities.  The 
Report of Medical History portion of that examination noted 
the veteran's history of left knee injury during boot camp 
and his complaint of occasional pain.  The examiner also 
noted that the veteran had a nonossifying fibroma in that 
area. 

The veteran filed his initial claim for compensation in 
November 2000 and was afforded a QTC examination that same 
month, prior to separation.  The veteran reported the history 
of his knee injury during boot camp and complained of a 
history of progressive pain, weakness, stiffness, 
inflammation, instability, locking, fatigue and lack of 
endurance since that time.  Physical examination revealed 
full range of motion and normal gait.  X-ray studies revealed 
an abnormal dense zone of sclerosis in the proximal left 
tibia consistent with a subacute stress injury.  The 
diagnosis was that of status-post left knee strain.  A CT 
scan of the left knee conducted after the physical 
examination showed no evidence of intraosseous, para-osseous, 
or extraosseous tumor.  The findings in the proximal tibial 
metadiaphysis were considered typical for a healing fibrous 
cortical defect.  

When the Board initially reviewed the veteran's claim it was 
determined that further examination was warranted.  The 
veteran was afforded a VA examination in December 2002, at 
which time the claims file was reviewed.  The examiner noted 
the veteran's complaints of intermittent pain, stiffness and 
popping.  Range of motion was measured as flexion to 140 
degrees, with full extension, both active and passive.  X-ray 
studies of the left knee revealed no significant bone, joint 
or soft tissue abnormality.  The diagnostic impression was 
normal examination of left knee.  

Thus, although service medical records include complaints and 
diagnoses of a left knee disability and post-service medical 
records note the veteran's history and current complaints, 
the competent medical evidence does not show that the veteran 
currently suffers any left knee disability.  As indicated 
above, the December 2002 VA examination, conducted at the 
Board's direction, yielded a diagnostic impression of normal 
left knee.  Such examination is the most probative evidence 
of on the question of whether the veteran in fact, suffers 
from a current left knee disability, and the veteran has 
neither presented nor alluded to the existence of any medical 
evidence that establishes a current left knee disability.  

The Board has considered the veteran's assertions; however, 
they do not provide competent evidence to support the claim.  
While the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, as a layperson without 
the appropriate medical training and expertise, he is not 
competent to offer a probative opinion on a medical matter, 
such as whether he, in fact, suffers a particular medical 
condition.  See, e.g., Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  

As the probative medical evidence demonstrates that the 
veteran does not, in fact, suffer from the claimed left knee 
disability, the claim for service connection for that 
condition must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 




ORDER

Service connection for a left knee disability is denied.  




	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

